Opinion
issued July 28, 2011.
 









 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B11B00089BCV
 

 
THE ESTATE OF ADAM BOYD
KNETSAR, TRACY NICOLE KNETSAR, AMBER KNETSAR, LESLIE P. KNETSAR AND RONALD B.
KNETSAR, Appellants
 
V.
 
AAA ASPHALT PAVING, INC.,
Appellee
 

 
On Appeal from the 281st
District Court
Harris County, Texas
Trial Court Cause No. 2007-45917
 

 
MEMORANDUM
OPINION




Appellants, The Estate of Adam Boyd Knetsar,
Tracy Nicole Knetsar, Amber Lynn Knetsar, Leslie P. Knetsar and Ronald B.
Knetsar, have failed to timely file the clerk’s record.  See Tex.
R. App. P. 37.3(b) (discussing failure of appellant to pay or make
arrangements to pay clerk’s fee for preparing clerk’s record).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
The appeal is dismissed for want of
prosecution for failure to timely file the clerk’s record.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Brown.